UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO. 12-2444

                              LAWRENCE J. PALMATIER, APPELLANT,

                                                  V.

                                   ROBERT A. MCDONALD,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


              Before HAGEL, Chief Judge, and LANCE and GREENBERG, Judges.

                                             ORDER

       On February 11, 2014, the Court affirmed a July 16, 2012, decision of the Board of Veterans'
Appeals (Board) that assigned an effective date of June 11, 2002, for a 40% disability rating for a
low back condition, but declined to address a request for a total disability rating based on individual
unemployability.

        On February 28, 2014, the appellant filed a timely motion for reconsideration and, in the
alternative, for a panel decision. The Court denied Mr. Palmatier's motion for reconsideration,
granted his motion for panel, and retained the single judge decision as the decision of the Court.

       Thereafter, Mr. Palmatier appealed to the U.S. Court of Appeals for the Federal Circuit
(Federal Circuit), which vacated the Court's decision and ordered the Court to remand the matter to
the Board to "determine Mr. Palmatier's proper extraschedular rating from June 2002 to December
2009." Palmatier v. McDonald, No. 2014-7097, slip op. at 8, 2015 WL 5559595, at 4* (Fed. Cir.
Sept. 22, 2015).

       Upon consideration of the foregoing, it is

    ORDERED, that the July 16, 2012, Board decision is VACATED, and the matter is
REMANDED for readjudication consistent with this order and the Federal Circuit's remand order.



DATED: December 10, 2015                               PER CURIAM.

Copies to:

Mary Anne Royle, Esq.

VA General Counsel (027)